Citation Nr: 1032737	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  07-16 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a low back disability, to 
include as secondary to his right and left knee, pelvis, and/or 
right ankle disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to 
September 1982.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an August 2006 rating decision in which the RO, inter alia, 
denied the Veteran's claim for service connection for 
spondylolysis of the lumbar spine.  In October 2006, the Veteran 
filed a notice of disagreement (NOD).  A statement of the case 
(SOC) was issued in February 2007, and in May 2007, the Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the Board 
of Veterans' Appeals).

For the reasons expressed below, the matter on appeal is being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the Veteran when further action, 
on his part, is required. 


REMAND

The Board's review of the record reveals that further RO action 
this appeal is warranted.

The Veteran was in a motor vehicle accident in February 1982.  
Service treatment records reflect that the Veteran sustained 
several serious injuries and was hospitalized for approximately 
three months.  The Veteran was eventually medically discharged 
from service due to the injuries he sustained in this motor 
vehicle accident.  Service connection has been established for, 
inter alia, arthritis of the right knee with meniscal tear and 
chondromalacia, residuals of fractures of both femoral condyles 
of the left knee, arthritis of the right ankle (residuals of 
fracture of the talus), and ischial fracture of the right pelvis.  
The Veteran argues that his low back disability is secondary to 
these service-connected disabilities.

The Veteran has also been diagnosed with a congenital spine 
disability.  Congenital or developmental abnormalities are not 
diseases or injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 
(2009).  The Board notes, however, that service connection may be 
granted, in limited circumstances, for disability due to 
aggravation of a constitutional or developmental abnormality by 
superimposed disease or injury.  See Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 
(1993).  

In this regard, VA's General Counsel has held, that service 
connection may be granted for diseases of congenital, 
developmental or familial origin if the evidence as a whole shows 
that the manifestations of the disease in service constituted 
"aggravation" of the disease within the meaning of applicable 
VA regulations.  The VA General Counsel also has held that a 
congenital defect can be subject to superimposed disease or 
injury, and if superimposed disease or injury occurs during 
military service, service-connection may be warranted for the 
resultant disability.  VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990).  See also 38 C.F.R. § 3.303(c).

In this case, the Veteran was afforded a VA examination in 
January 2006.  At that time, he complained of some low back 
discomfort, particularly on the left side.  The Veteran was 
diagnosed with spondylosis (not spondylolysis-an entirely 
different disability-which was used in the rating decision and 
SOC) of the lumbar spine.  The physician noted that low back 
discomfort was superimposed on what appeared to be congenital low 
dorsal scoliosis.  The discomfort appeared to be rather mild and 
stable without specific flare-ups.  The examiner believed that 
"some" of the degenerative changes in the Veteran's lower back 
were likely secondary to his congenital scoliosis.  The examiner 
noted that the Veteran's spinal scoliosis (alignment problem) was 
not secondary to service-connected ankle, knee, and/or pelvis 
disabilities, but no opinion was provided as to the diagnosis of 
spondylosis.

The Veteran submitted a letter from his treating chiropractor in 
March 2006.  The chiropractor noted that after a review of the 
Veteran's medial history, it was his opinion that the Veteran's 
lower back disability was at least as likely as not to have been 
caused by postural unleveling with irregular gait and load 
bearing from his service-connected injury of February 1982.  No 
rationale and no discussion of the Veteran's congenital scoliosis 
(as potentially causing or contributing to his postural 
unleveling) were provided.

The Veteran also submitted a private treatment record for his 
knees, where the physician noted that he believed the Veteran's 
"back problems" were secondary to his left knee.  No further 
explanation was provided.

On VA examination in January 2007, the Veteran complained of pain 
in the right paralumbar region.  The Veteran's gait showed a limp 
on his right sight.  Posture was essentially erect with some 
minimal or minor scoliosis.  The Veteran was diagnosed with 
transitional lumbosacral junction with degenerative arthritis and 
mild fixed scoliosis, and chronic strain (emphasis added).  X-
rays revealed transitional configuration with only four true 
lumbar vertebrae.  Minor hypertrophic changes were found.  No 
disk abnormality was found.  The physician opined that the 
Veteran's low back condition was not caused or aggravated by his 
service-connected disabilities.  

The Board finds that the opinions of records, to include those 
from the January 2006 and January 2007 VA examinations, are 
inadequate for several reasons.  In January 2006, the examiner 
did not provide a rationale for his opinion, and he did not 
explain his statement that "some" of the degenerative changes 
in the Veteran's lower back were due to congenital scoliosis.  He 
also failed to provide an opinion regarding the diagnosis of 
spondylosis.  Further, the examiner did not discuss whether any 
superimposed back disability on the Veteran's congenital 
scoliosis was the result of his in-service motor vehicle 
accident.  Thus, the Board finds this opinion to be incomplete.  
Similarly, in January 2007, the examiner provided no rationale 
for the conclusion that the Veteran's low back disability was not 
related to his service-connected disabilities.  He also failed to 
discuss his finding of chronic strain, and whether this was due 
to the Veteran's congenital scoliosis or to his service-connected 
disabilities.

Given the in- and post-service diagnoses of spondylosis and 
chronic strain, the absence of an adequate medical opinion 
addressing a medical nexus between the two, as well as the 
presence of a congenital unleveling disability of the spine, the 
Board finds that further examination and medical opinion is 
needed to resolve the claim for service connection.  See 38 
U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Hence, the RO should arrange for the Veteran to undergo VA 
orthopedic examination, by an appropriate physician (preferably, 
one who has not previously examined him), at a VA medical 
facility.  The Veteran is hereby advised that failure to report 
for the scheduled examination, without good cause, may result in 
denial of the claim (as an original claim for service connection 
will be considered on the basis of the evidence of record).  See 
38 C.F.R. § 3.655 (2009).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If the 
Veteran fails to report for the scheduled examination, the RO 
must obtain and associate with the claims file (a) copy(ies) of 
any notice(s) of the date and time of the examination sent to him 
by the pertinent VA medical facility.

Prior to arranging for the requested examination, to ensure that 
all due process requirements are met, and that the record before 
the examiner is complete, the RO should also give the appellant 
another opportunity to present information and/or evidence 
pertinent to the claim on appeal.  The RO's letter to the Veteran 
should explain that he has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2009) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The letter should 
inform the Veteran of the information and evidence needed to 
support his claim for service connection for a low back 
disability, to include as secondary to his right and left knee, 
pelvis, and/or right ankle disabilities.  The RO should also 
ensure that its notice to the Veteran meets the notice 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)-particularly as regards VA's assignment of disability 
ratings and effective dates-as appropriate.

Thereafter, the RO should obtain any additional evidence for 
which the appellant provides sufficient information and, if 
necessary, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should, through a VCAA-compliant 
letter sent to him and his representative, 
request that the Veteran provide information 
and, if necessary, authorization, to enable 
it to obtain any additional evidence 
pertinent to the claim on appeal that is not 
currently of record.  

The RO's letter should explain how to 
establish service connection for a low back 
disability, to include as secondary to his 
right and left knee, pelvis, and/or right 
ankle disabilities.  The RO should also 
ensure that its letter meets the requirements 
of Dingess/Hartman (cited above), 
particularly as regards VA's assignment of 
disability ratings and effective dates, as 
appropriate.

Further, the RO should clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the appellant responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

3.  After all records/responses received from 
each contacted entity are associated with the 
claims file, the RO should arrange for the 
Veteran to undergo VA orthopedic examination 
of his lumbar spine, by an appropriate 
physician (preferably, one who has not 
previously examined him), at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include X-
rays) should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his or 
her report) and all clinical findings should 
be reported in detail.

The examiner should clearly identify all 
current disability(ies) of the low back.  
With respect to each diagnosed disability, 
the examiner should render an opinion, 
consistent with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the disability is the 
result of disease or injury incurred in or 
aggravated by the Veteran's military service.  
In rendering the requested opinion, the 
examiner must address whether the Veteran's 
congenital spine disability (to include 
scoliosis) was aggravated (permanently 
worsened beyond the natural progression) by 
his in-service motor vehicle accident; and, 
if so, whether such aggravation resulted in 
current low back disability .

If no medical nexus to service is found, the 
examiner should also render an opinion, 
consistent with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the Veteran's disability 
(a) was caused, or (b) is aggravated by 
service-connected arthritis of the right knee 
with meniscal tear and chondromalacia, 
residuals of fractures of both femoral 
condyles of the left knee, arthritis of the 
right ankle (residuals of fracture of the 
talus), and/or ischial fracture of the right 
pelvis.  If aggravation is found, the 
examiner should attempt to quantify the 
degree of additional disability resulting 
from aggravation.

In rendering each requested opinion, the 
physician should specifically consider and 
discuss the reports of VA examination in 
January 2006 and January 2007, as well as the 
private opinions in July 2005 and March 2006.

The physician should set forth all 
examination findings, along with the complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim for service connection 
for a low back disability, to include as 
secondary to service-connected right and left 
knee, pelvis, and/or right ankle 
disabilities, in light of all pertinent 
evidence and legal authority.

7.  If the benefit sought on appeal remains 
denied, the RO should furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).









This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).


